Citation Nr: 1818372	
Decision Date: 03/26/18    Archive Date: 04/04/18

DOCKET NO.  16-58 513A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUE

Entitlement to service connection for a right knee disorder.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. Borman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1955 to October 1959.  This matter comes before the Board of Veterans' Appeals (Board) on appeal of a March 2016 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  Jurisdiction over the appeal is now with the RO in Fort Harrison, Montana.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

The Veteran's right knee disorder is not related to service.


CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for a right knee disorder have not been met.  38 U.S.C. § 5107(b) (West 2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See, e.g., 38 U.S.C. §§ 5103, 5103A (2012) and 38 C.F.R. § 3.159 (2017).  In the instant case, VA provided adequate notice in letters sent to the Veteran.  

VA also has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of relevant treatment records and providing an examination when necessary.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Private and VA treatment records are associated with the claims file.  

In a February 2016 letter, the Veteran was informed that his service treatment records were lost in a fire.  The Board notes that VA was able to obtain some of the Veteran's service treatment records, which were associated with the claims file in July 2016.  Nevertheless, it appears that the majority of the Veteran's service treatment records remain missing.  In such cases there is a heightened obligation to assist the appellant in the development of the case, to explain findings and conclusions, and to consider carefully the benefit of the doubt rule in cases, such as in this situation, in which records are presumed to have been or were destroyed while the file was in the possession of the government.  See Washington v. Nicholson, 19 Vet. App. 362, 369- 70 (2005); see also Cromer v. Nicholson, 19 Vet. App. 215, 217 (2005) (citing O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)).  However, the legal standard for proving a claim for service connection is not lowered.  Rather, it increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the claimant.  See Russo v. Brown, 9 Vet. App. 46 (1996).

The Board acknowledges that the Veteran was not provided with a VA examination for his right knee disorder.  In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court held that in disability compensation claims, the Secretary must provide a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurring symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on a claim.

The Board finds that although there is evidence of a current disability, there is insufficient evidence to show that the Veteran's right knee disorder occurred in service or is associated with service.  The Veteran has not provided any corroborating statements demonstrating an incident in service and the first notation in the record related to symptoms of a right knee disorder was when he complained of severe right knee pain several decades after service.  Therefore, an examination for a right knee disorder is not warranted at this time.

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  

Service Connection

The Veteran is seeking entitlement to service connection for a right knee disorder.  He has been diagnosed with a meniscus tear as well as osteoarthritis.  Specifically, he has asserted that he injured his right knee when he was burned on the leg during active duty.  The Board notes that he is already service-connected for his burn scars.  
In August 2014, he also stated that his right knee injury was the result of a landing accident during service at Ramey Air Force Base in Puerto Rico.  

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131 (West 2012).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Moreover, for such chronic diseases, an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a); See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2014).  Additionally, evidence of continuous symptoms since active duty is a factor for consideration as to whether a causal relationship exists between an in-service injury or incident and the current disorder as is contemplated under 38 C.F.R. § 3.303(a).

VA must give due consideration to all pertinent medical and lay evidence in a case where a veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the veteran.  38 U.S.C.A. § 5107(b). 

After a review of the evidence of record, the Board finds that service connection is not warranted.  As an initial matter, the Board acknowledges that the majority of the Veteran's service treatment records are unavailable.  Moreover, even giving the Veteran the benefit of the doubt that the landing incident he described in August 2014 occurred, it does not appear that the right knee injury in service was representative of a chronic disorder as there are no records indicating knee problems from the era of service or for many years afterwards.  

In fact, the post-service evidence does not reflect symptoms related to a back disorder until 2012 when he complained of chronic, severe right knee pain.  The Board emphasizes that because he left service in October 1959, it was not until approximately 53 years later that symptoms attributable to a right knee disorder are mentioned.  Therefore, continuity is not established based on the clinical evidence of record.

As part of this claim, the Board recognizes the Veteran's statements regarding his history of symptoms.  In this regard, while the Veteran is not competent to diagnose a right knee disorder, as it may not be diagnosed by its unique and readily identifiable features, and thus requires a determination that is "medical in nature," he is nonetheless competent to testify about the presence of observable symptomatology, which may provide sufficient support for a claim of service connection, if credible, regardless of the lack of contemporaneous medical evidence.  Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007).  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 

In this instance, the Board determines that the Veteran's reported history of continued symptomatology is insufficient by itself to warrant service connection.  
The Board notes that the Veteran specifically asserted in a March 2016 statement that he has been suffering from knee problems and pain since he was in the Air Force.  However, during a February 2014 medical appointment, the Veteran reported a history of right knee pain on and off for 3 years.  These inconsistencies prevent the Board from relying on the Veteran's reported history pertaining to his disorder.  Therefore, continuity is not established based on the statements submitted by the Veteran.

Next, service connection may also be granted when the evidence establishes a medical nexus between his claimed disorder and active.  In this case, the Board finds that the weight of the competent evidence does not attribute the Veteran's claimed disorder to active duty despite his contentions to the contrary.

The Board notes that there are no treatment records establishing that the Veteran's right knee disorder is related to active duty, nor has any physician asserted that such a relationship exists.  The disorder was first reported by the Veteran several decades after service.  Without any basis to suggest that the Veteran's disorder is related to military service, the Board finds that the weight of the competent evidence does not attribute the Veteran's right knee disorder to military service despite his contentions to the contrary.  In reaching the above conclusion, the Board also considered the doctrine of reasonable doubt.  38 U.S.C. § 5107(b) (2012).  However, as the most probative evidence is against the claim, the doctrine is not applicable in this case.  See also, e.g., Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Service connection for a right knee disorder is denied.




____________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


